The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This office Action is in response to the correspondence on 06/22/2022. The substance of applicants’ remarks, filed 06/22/2022 has been carefully considered. Claims 1-2, and 4-15 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, and 4-15 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “wherein a lead angle of the position signal is the angle with which a zero crossing of the position signal is leading a north/south zero crossing of magnetic poles in the rotor, and comprising a controller which comprises a direction input to define the rotation direction of the rotor, and which is adapted for generating a driving signal for rotating the rotor in the defined rotation direction, wherein the driving signal is generated such that it has an electrical lead angle with respect to the position signal in function of the rotation direction of the rotor and is based on a signal which is indicative for [[an]]the electrical lead angle, wherein the signal indicative for the electrical lead angle is set such that a total lead angle, which is a sum of the lead angle of the position signal and the electrical lead angle, is positive for both rotation directions of the rotor, wherein the at least one signal which is indicative for the electrical lead angle is predefined for each rotation direction..”.
Claim 13 is allowable among other elements and details, but for at least the reason, “wherein a lead angle of the position signal is the angle with which a zero crossing of the position signal is leading a north/south zero crossing of magnetic poles in the rotor, defining a desirable rotation direction, generating a driving signal for rotating the rotor in the defined rotation direction, wherein the driving signal is generated such that it has an electrical lead angle with respect to  the position signal in function of the rotation direction of the rotor and on a signal which is indicative for [[an]]the electrical lead angle, wherein the signal indicative for the electrical lead angle is set such that a total lead angle, which is a sum of the lead angle of the position signal and the electrical lead angle, is positive for both rotation directions of the rotor, wherein the at least one signal which is indicative for the electrical lead angle is predefined for each rotation direction”.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846